LADENBURG THALMANN FINANCIAL SERVICES INC.
4400 Biscayne Boulevard
Miami, Florida 33137

February 8, 2012

Vector Group Ltd.
100 S.E. Second Street
Miami, FL 33131

Gentlemen:

This letter agreement will confirm the understanding between Ladenburg Thalmann
Financial Services Inc. (“Company”), a Florida corporation with offices at 4400
Biscayne Boulevard, Miami, Florida 33137, and Vector Group Ltd. (“VGL”), a
Delaware corporation with offices at 100 S.E. Second Street, Miami, FL 33131,
under which VGL will provide certain services to the Company.

As reasonably requested by the Company, VGL will provide the following services
(“Services”) to the Company: (i) VGL will make available to the Company the
services of Richard J. Lampen, VGL’s Executive Vice President, to serve as the
Company’s Chief Executive Officer; and (ii) VGL will provide, upon request of
the Company, such other financial, tax and accounting resources, including
assistance in complying with Section 404 of the Sarbanes-Oxley Act of 2002 and
assistance in the preparation of tax returns.

In consideration of the Services, effective as of January 1, 2012, the Company
shall pay VGL an annual fee of $750,000, payable in quarterly installments of
$187,500 in advance (the “Fee”). Additionally, VGL shall be entitled to recover
all direct, out of pocket costs, fees and other expenses incurred by VGL or
Mr. Lampen in connection with the Services.

The Company shall indemnify, defend and hold harmless VGL from and against any
loss, liability, claim, demand, action, suit, proceeding, judgment, penalty,
government investigation or expense (including reasonable attorneys’ fees),
whether or not involving a third-party claim, proceeding, demand, or liability
of any kind, (collectively, “Damages”) arising, directly or indirectly, or
alleged to arise, directly or indirectly, in any way out of the provision of
services by Mr. Lampen hereunder.

          VGL shall provide the Company with reasonably prompt written notice of
a claim for any Damages or the commencement of any claim, demand, proceeding,
action or suit (collectively, “Proceeding”). Any failure to notify the Company
will not relieve the Company of its indemnification obligation hereunder except
to the extent that the Company demonstrates that the defense of a Proceeding by
the Company was materially prejudiced by failure or delay to give such notice.
The Company shall diligently assume the defense, including payment thereof, of
any Proceeding through counsel selected by the Company (and not reasonably
objected to by VGL). The Company shall have the right to compromise or settle
such matters (and VGL shall not have such right) provided however, that no
compromise or settlement of any such Proceeding may be effected by the Company
without the consent of VGL, such consent not to be unreasonably withheld or
delayed, unless (a) there is no finding or admission of any violation of law by
VGL and (b) the sole remedy provided thereunder is monetary damages which will
be paid in full by the Company and the Company demonstrates the capacity to do
so.

          Our agreement will terminate upon not less than 30 days’ prior written
notice by either of us.

This letter agreement supersedes that certain letter agreement between the
Company and VGL, dated September 14, 2006, as amended on December 20, 2007 (as
so amended, “Original Agreement”), which Original Agreement shall no longer be
of any force and effect.

1

Please indicate your acceptance by signing this letter in the space provided
below.

LADENBURG THALMANN FINANCIAL SERVICES INC.

By: /s/ Brett H. Kaufman
Name: Brett H. Kaufman
Title: Senior Vice President and Chief Financial Officer



ACCEPTED AND AGREED TO:

VECTOR GROUP LTD.

By: /s/ Marc N. Bell
Name: Marc N. Bell
Title: Vice President and
General Counsel


2